Exhibit 10.1


IN RE UAL CORPORATION, ET AL. (Case No. 02-B-48191)

Settlement Agreement By and Among UAL Corporation and all Direct and Indirect
Subsidiaries and Pension Benefit Guaranty Corporation

            This Settlement Agreement (this "Agreement") is made effective as of
the Approval Date (defined below) by and among UAL Corporation, all of its
direct and indirect subsidiaries, and all members of its "controlled group" as
defined under the Employee Retirement Income Security Act of 1974 (as amended,
"ERISA"), and all of its successors and assigns (collectively, "United"), and
Pension Benefit Guaranty Corporation ("PBGC") (United and PBGC each shall be
referred to herein individually as a "Party" and collectively as the "Parties").

            WHEREAS, on December 9, 2002, United filed voluntary petitions for
relief (the "Chapter 11 Cases") under Chapter 11 of Title 11 of the United
States Code (the "Bankruptcy Code") in the United States Bankruptcy Court for
the Northern District of Illinois, Eastern Division (the "Bankruptcy Court"), as
Case Numbers 02-B-48191 et. seq. and continue to operate their business as
debtors-in-possession pursuant to Sections 1107 and 1108 of the Bankruptcy Code;

            WHEREAS, the Parties have reached a settlement and compromise (the
"Agreement") with respect to their various disputes and controversies in
connection with their defined benefit pension plans, and this Agreement sets
forth the principal terms and conditions under which United and PBGC will agree
to a settlement and compromise of their various disputes in connection with
United's Pilot Plan, the Flight Attendant Plan, the Ground Plan, the Management,
Administrative and Public Contact Employee ("MA&PC") Plan, and the Variable Plan
(collectively, the "Pension Plans"), all on the terms and conditions hereinafter
set forth.

            NOW, THEREFORE, in consideration of the above recitals and for other
good and valuable consideration, the receipt and adequacy of which are hereby
mutually acknowledged, and intending to be legally bound hereby, the Parties do
hereby agree as follows.

                    1.    Termination of Agreement. Prior to the Approval Date,
the Parties may continue to explore alternatives
to the termination of the Pension Plans, and if the Parties agree, in each of
their respective sole and absolute discretion, to pursue any such alternative,
this Agreement will terminate.

                    2.    Consideration to PBGC.

                           a.    United's proposed plan of reorganization (the
"POR") shall provide for the distribution of the
                                  following property to PBGC (collectively, the
"PBGC Securities"):

                                        (i)    $500 million 6% Senior
Subordinated Notes described more fully on Exhibit A (the
                                               "Senior Notes");

                                        (ii)   $500 million 8% Contingent Senior
Subordinated Notes described more fully on Exhibit
                                               B (the "Contingent Notes").

                                        (iii)  $500 million 2% Convertible
Preferred Stock, described more fully on Exhibit C (the
                                               "Preferred Stock").

                            b.    Indenture. The documentation of the PBGC
Securities shall include default and remedy
                                   provisions that are customarily found in
public market securities and covenants that contain the
                                   most beneficial terms contained in any other
securities of similar or junior ranking issued under
                                   the POR.

                    3.    Safety Valve. If, in the Parties' judgment, the
provisions of this Agreement relating to the issuance of any of the PBGC
Securities, are materially impairing, hindering, or delaying United's ability to
obtain exit financing, including any debt or equity based component thereof, the
Parties may elect to modify the terms of the PBGC Securities to eliminate any
features thereof which relate to, among other things, convertibility into common
or preferred stock of reorganized United; provided, however, that the fair
economic value of the modified PBGC Securities shall remain the same.

                    4.    Termination of Pension Plans. Subject to Paragraph 1:

                           a.    Flight Attendant and MA&PC Plans. As soon as
practicable after the date that the Bankruptcy
                                  Court enters an order approving the Agreement
(the "Approval Date"), PBGC staff will initiate
                                  termination under 29 U.S.C. § 1342 of the
Flight Attendant and MA&PC Plans. If and when
                                  PBGC issues Notices of Determination that the
Flight Attendant and MA&PC Plans should
                                  terminate, then PBGC and United shall execute
termination and trusteeship agreements with
                                  respect to such Plans;

      b.   
Ground Plan
. As soon as practicable after the Approval Date, PBGC and United shall execute


             termination and trusteeship agreements with respect to the Ground
Plan;

      c.    Pilot Plan. As soon as practicable after the Approval Date, PBGC and
United shall execute
             termination and trusteeship agreements with respect to the Pilot
Plan, with a termination date that is
             either mutually agreed by the Parties or judicially determined (but
in neither event any later than the
             latest termination date for any of the other Pension Plans);
provided, however, that:

             (i)    nothing in this subparagraph shall be construed to limit the
PBGC's rights to seek its proposed
                    plan termination date of December 30, 2004;

             (ii)   nothing in this subparagraph shall require United to act in
a manner inconsistent with that certain
                    Letter of Agreement by and between UAL Corp., United Air
Lines, Inc., and the Air Line
                    Pilots in the service of United Air Lines, Inc., as
represented by the Air Line Pilots
                    Association, International, dated as of January 1, 2005 (the
"ALPA LOA"); and

             (iii)  PBGC reserves the right to appeal any such judicial
determination until there is a final,
                    non-appealable order.

       d.    Variable Plan. The Parties shall cooperate in United's merger of
the Variable Plan into the
              MA&PC Plan effective as of a date that is prior to the termination
date of the MA&PC Plan, to
              the extent permitted by law. If United decides to merge such
Plans, and the Parties agree that such
              merger can proceed in a timely manner, then the amount by which
the Variable Plan is overfunded
              as of the effective date of such merger, as mutually determined by
the Parties on a PBGC
              termination basis (the "Overfunded Amount"), shall be used to
reduce on a dollar for dollar basis
              the face amount of the Senior Notes.

        e.   Mutual Cooperation. If and when a Pension Plan is terminated
involuntarily, United and the PBGC
              will cooperate with each other in connection with the involuntary
termination process, including
              without limitation (and to the extent necessary):

             (i)    Seeking Bankruptcy Court authority to the extent required to
execute termination and
                    trusteeship agreements with PBGC;

             (ii)   Requesting that any order authorizing United's entry into a
termination and trusteeship
                    agreement also provide for the termination and discharge of
any rights or obligations of the IFS
                    (defined below) in connection with the Pension Plans,
including any rights or obligations under
                    the FSA; and

             (iii)  Cooperation in any federal court action required to be
brought in the event that the Bankruptcy
                    Court does not provide United with such authority to execute
such termination and trusteeship
                    agreements.

 5.    Termination Date.

        a.    Termination Dates. The termination date for the Pension Plans
shall be as follows:

               (i)    For the Flight Attendant and MA&PC Plans, five business
days after the date of PBGC's
                      Notice of Determination that the Plans should terminate;

               (ii)   For the Ground Plan, March 11, 2005; and

               (iii)  For the Pilot Plan, as determined pursuant to subparagraph
4(c).

        b.    Statutory Trustee and Similar Obligations. As of the date
specified in the termination and
               trusteeship agreement with respect to each Pension Plan:

               (i)    PBGC shall become statutory trustee of each such Pension
Plan; and

               (ii)   United shall no longer have any plan administrator,
fiduciary, or similar powers, rights, duties,
                      or obligations in connection with such Pension Plan.

        c.    Recapture Rights. PBGC retains whatever rights it has to recapture
under ERISA § 4045 any
               amounts paid to Pension Plan participants (consistent with the
terms of the Pension Plan) within
               the 3 year period prior to the relevant termination date.

 6.    Restoration Rights.

        a.    Any defined contribution plan proposed to be provided by United to
its employees following
               termination of the Pension Plans shall be subject to PBGC's
consent, such consent not to be
               unreasonably withheld. To the extent the Parties dispute the
reasonableness of PBGC's
               withholding of its consent, United (and not any other party)
shall have the right to request the
               judicial determination of the reasonableness of such withheld
consent in the Chicago federal court
               as requested by the PBGC (United not to challenge such
selection). Such court shall have
               exclusive jurisdiction to make such a determination. The Parties
further agree that such
               determination shall be final, and both Parties waive their right
to appeal or seek reconsideration,
               modification, or vacatur of such determination by such court.

        b.    Subject to subparagraph 18(d), PBGC shall be deemed to have waived
its rights to restore any of
               the Pension Plans in full or in part, and to cease any activities
undertaken to terminate any of the
               Pension Plans in full or part, pursuant to 29 U.S.C. § 1347 or
otherwise:

               (i)    As of the date that the PBGC consents to the proposed
defined contribution plans set forth
                      in subparagraph 6(a); and

               (ii)   If PBGC does not consent to the defined contribution plans
set forth in subparagraph 6(a),
                      then as of the date that the court determines that PBGC's
consent was unreasonably
                      withheld.

        c.    United shall not establish any new ERISA-qualified defined benefit
plans for a period of ten (10)
               years after the Exit Date. United separately has informed PBGC
that it will not establish any new
               non-ERISA-qualified defined benefit plans for the same period of
time.

 7.    Claims Against United.

        a.    Unfunded Liability Claim. Subject to Paragraph 13, United agrees
to provide in the POR that
               PBGC shall have a single prepetition, general, unsecured unfunded
liability claim (the "Unfunded
               Liability Claim") against the United Air Lines, Inc. bankruptcy
estate (and not separate, joint and
               several claims against each United entity) arising from the
termination of the Pension Plans, in an
               amount to be determined under PBGC regulations, taking into
account, among other things, the
               effect of this Agreement (including without limitation the joint
and several nature of the PBGC's
               claims, the value provided to PBGC under the Agreement, and
PBGC's waiver of certain of its
               claims under the Agreement).

        b.    Minimum Funding Claims. PBGC shall be deemed to have settled and
released any and all claims
               on its own behalf or on behalf of the Pension Plans against
United arising from or related to any
               minimum funding obligations, including without limitation, any
and all unpaid minimum funding
               contribution claims, claims for interest and penalties; provided,
however, that with respect to its
               claims for breach of fiduciary duty:

               (i)    Such claims shall be deemed to have been settled and
released automatically unless PBGC
                      provides written notice to United, on or before three
business days before the date on which
                      a hearing to determine the adequacy of the disclosure
statement on the POR is first scheduled
                      to occur, that PBGC intends to reserve the right to pursue
such claims, in which case United
                      may in its sole and absolute discretion exercise the right
to terminate the Agreement prior to
                      such disclosure statement hearing.

               (ii)   In connection with PBGC's evaluation of whether to pursue
such claims for breach of
                      fiduciary duty within the time period set forth above, the
Parties shall cooperate with each
                      other to facilitate PBGC's due diligence with respect to
such claims for breach of fiduciary
                      duty.

               (iii)  In the event that United does not timely exercise its
right to terminate the Agreement in
                      accordance with subparagraph 7(b)(i) and PBGC pursues such
claims for breach of fiduciary
                      duty, PBGC shall only enforce such claims against, and
limit any recovery on account of such
                      claims to, applicable, actual, and available insurance
proceeds.

        c.    Insurance Premiums. PBGC shall be deemed to have settled and
released any claims for any
               PBGC insurance premiums (including without limitation claims for
interest and penalties).

        d.    Waiver of Other Claims. PBGC shall be deemed to have settled and
released any claims against
               United (other than Unfunded Liability Claims and fiduciary duty
claims not released and settled
               pursuant to subparagraph 7(b)) on its own behalf or on behalf of
the Pension Plans relating in any
               way to United's Pension Plans, as well as any claims against any
other entity, based on "controlled
               group" liability or any other theory, relating in any way to
United's Pension Plan obligations or
               liabilities.

                     8.    Release of Liens. PBGC shall be deemed to have fully,
finally, and forever released any purported liens against any United entity that
exist (or could have been asserted) on or before the effective date of the POR
(the "Exit Date") as of such Exit Date.

                     9.    Termination of Appointment of IFS.

                            a.    United shall seek to terminate that certain
Fiduciary Services Agreement by and between United
                                   and Independent Fiduciary Services, Inc.
("IFS") (and accepted by the Department of Labor
                                   ("DOL")), dated as of September 3, 2004 (the
"FSA") so that such termination is effective (taking
                                   into account, among other things any notice
requirements) as of the termination date of the
                                   respective Pension Plan. PBGC shall support
United's termination of the FSA.

                            b.    United shall seek to terminate that certain
Agreement for Appointment of Independent Fiduciary,
                                   dated as of August 17, 2004, by and between
United and the DOL (the "IFS Appointment
                                   Agreement"), so that such termination is
effective (taking into account, among other things, any
                                   notice requirements) as of the termination
date of the Pension Plans. PBGC shall support United's
                                   termination of the IFS Appointment Agreement.

                     10.    PBGC Appeal of ALPA Settlement. PBGC shall be deemed
to have dismissed with prejudice its appeal of the order approving the ALPA LOA
(the "ALPA Settlement Order").

                     11.    Setoff Rights. PBGC shall not assert any alleged
setoff rights in United's bankruptcy case.

                     12.    Restructuring Activities and Plan of Reorganization.

                              a.    PBGC shall affirmatively support, in a
manner not inconsistent with this Agreement or the
                                     Bankruptcy Code, including, without
limitation, Section 1125 of the Bankruptcy Code, United's
                                     restructuring activities and positions in
the Chapter 11 Cases and the POR in connection with the
                                     implementation of this Agreement and
related initiatives. Nothing herein shall limit or impair
                                     PBGC in the exercise of its fiduciary
duties in its capacity as a member of the Official Committee
                                     of Unsecured Creditors. Nothing herein
shall limit or impair PBGC's rights to object to the claims
                                     of other creditors.

                              b.    If the Bankruptcy Court confirms a POR that
does not provide for the terms of the Agreement,
                                     or if a POR containing the terms of the
Agreement does not become effective, then Paragraphs
                                     7 (other than the settlement and release of
fiduciary duty claims, if such settlement and release
                                     already has occurred pursuant to the terms
of subparagraph 7(b)(i)), 8, 11, 13, and 14 shall be
                                     null and void.

                     13.    Release and/or Assignment of Claims. At United's
option, PBGC shall assign 45% of the distribution that it receives or is to
receive on account of its claims in the Chapter 11 Cases as directed in writing
by United.

                     14.    PBGC's Professional Fees and Expenses. On the Exit
Date, United shall reimburse PBGC for its outside professionals' fees and actual
out of pocket expenses incurred in connection with the Chapter 11 Cases, but in
no event more than $7 million.

                     15.    Conditions Precedent. The effectiveness of the
Agreement shall be subject to Bankruptcy Court approval (which the Parties shall
use commercially reasonable efforts to obtain); provided, however, that judicial
approval of the Agreement shall otherwise have the same meaning and effect as
the judicial approval of the 2003 amendments to United's collective bargaining
agreements entered on April 30, 2003.

                     16.    Conditions Subsequent. The effectiveness of the
Agreement shall be subject to the occurrence of the following conditions
subsequent prior to the date on which a hearing to confirm the POR is first
scheduled to occur:

                              a.    Termination of all of the Pension Plans
pursuant to Title IV of ERISA;

                              b.    PBGC's waiver of its restoration and
cessation rights set forth in Paragraph 6.

                              c.    United having determined, in its sole and
absolute discretion, and in good faith, that its liability on
                                     account of the following claims has been
resolved to United's satisfaction (through release,
                                     waiver, discharge, exculpation, court
order, agreement, or otherwise):

                                     (i)    any and all claims arising from or
related to any minimum funding obligations, including
                                            without limitation, any and all
unpaid minimum funding contribution claims, claims for
                                            interest, penalties, and/or excise
taxes, and fiduciary duty claims; and

                                     (ii)   any and all claims (other than
Unfunded Liability Claims) relating in any way to United's
                                            Pension Plans, as well as any claims
against any other entity, based on "controlled group"
                                            liability or any other theory,
relating in any way to United's Pension Plan obligations or
                                            liabilities.

                              d.    United having determined, in its sole and
absolute discretion, and in good faith, that the rights of
                                     the parties (including without limitation
any alleged liability of United) under that certain
                                     Stipulation and Agreed Order Under Fed. R.
Bankr. P. 9019 Approving the Settlement of
                                     Controversy Between the Debtors and the
United States of America (the "Setoff Stipulation")
                                     has been resolved to its satisfaction.

                              e.    Termination of the FSA and the IFS
Appointment Agreement in accordance with the Agreement
                                     (subject to United's right to waive such
condition subsequent).

                              f.    The ALPA Settlement Order becoming an order
no longer subject to appeal, reconsideration, or
                                    modification (subject to United's right to
waive such condition subsequent).

                     17.    Further Assurances. From time to time, as and when
requested by either Party hereto, the other Party hereto shall execute and
deliver, or cause to be executed and delivered, all such documents and
instruments and shall take, or cause to be taken, all such further or other
actions (subject to any limitations set forth in this Agreement), as such other
Party may reasonably deem necessary or desirable to consummate the transactions
contemplated by this Agreement, all at the sole cost and expense of the
requesting Party, including without limitation ensuring the occurrence of all
conditions subsequent to the Agreement.

                     18.    Disputes.

                              a.    No Litigation. Except as otherwise provided
herein, each Party hereto agrees that it shall not
                                     commence or proceed with any litigation
against the other Party or take any action inconsistent
                                     with the terms of the Agreement.

                              b.    Jurisdiction Over Disputes. All disputes
arising between the Parties under the Agreement, or any
                                     document entered pursuant hereto shall,
prior to the issuance of a final decree from the
                                     Bankruptcy Court closing the Chapter 11
Cases, be resolved by the United States Bankruptcy
                                     Court for the Northern District of Illinois
which has exclusive jurisdiction over such disputes;
                                    provided, however, that each Party reserves
its rights with respect to which is the proper court
                                     to adjudicate an involuntary complaint to
terminate a Pension Plan.

                              c.    Termination Notice. This Agreement may be
terminated by either Party, on written notice, upon
                                     the occurrence of any material breach of
the other Party's obligations under this Agreement,
                                     or of any failure of any condition under
this Agreement, unless such breach or failure of condition
                                     is cured to the reasonable satisfaction of
the other Party within ten (10) days of such notice. In
                                     the event of such termination, this
Agreement shall become null and void in its entirety, and the
                                     Parties shall thereafter be governed by the
status quo ante without regard to this Agreement.

                              d.    Additional Remedies. In addition to other
remedies otherwise available to PBGC under this
                                     Agreement, upon United's material breach of
this Agreement, then PBGC, on written notice,
                                     may declare such breach under the
Agreement, and unless such breach is cured to the
                                     reasonable satisfaction of PBGC within ten
(10) days of such notice, then PBGC's waiver
                                     of rights in subparagraph 6(b) shall be
null and void, and PBGC can again assert its rights
                                     under 29 U.S.C. § 1347.

                     19.    Miscellaneous.

                              a.    Authority. Subject to Bankruptcy Court
approval in United's Chapter 11 case, United
                                     represents that it has the authority to
enter into this Agreement and to enter into the transactions
                                     contemplated thereby.

                              b.    Waiver. Except with respect to the
requirement for court approval or judicial determination,
                                     each Party may waive in writing the benefit
of the other Party's compliance with any particular
                                     provision of this Agreement. No waiver by a
Party with respect to any breach or default or of
                                     any right or remedy and no course of
dealing or performance, will be deemed to constitute a
                                     continuing waiver of any other breach or
default or of any other right or remedy, unless such
                                     waiver is expressed in writing signed by
the Party to be bound. Failure of a Party to exercise
                                     any right will not be deemed a waiver of
such right or rights in the future.

                              c.    Non-Severability. Each of the terms of this
Agreement are a material and integral part hereof.
                                     Should any provision of this Agreement be
held unenforceable or contrary to law, the entire
                                     Agreement shall be deemed null and void.

                              d.    Notices. Any notice required or permitted to
be given under this Agreement shall be in writing
                                     and shall be deemed to have been given upon
the earlier of receipt or (i) three (3) business days
                                     after deposit in the United States mail,
registered or certified mail, postage prepaid, return
                                     receipt requested, (ii) one (1) business
day after deposit with Federal Express or similar
                                     overnight courier, or (iii) same day if
delivered by hand, and addressed as provided in Exhibit
                                     D attached hereto or such other address as
either party may, from time to time, specify in
                                     writing to the other.

                              e.    Governing Law. Federal law shall govern this
agreement, and to the extent applicable and not
                                     inconsistent therewith, the law of the
State of Illinois shall apply.

                              f.     Amendments. The Parties may amend or modify
this Agreement in a writing executed by both
                                     Parties.

                              g.    Counterparts. This Agreement may be executed
in one or more counterparts, each of which
                                     together or separately shall constitute an
original and when taken together, shall be considered
                                     one and the same binding agreement.

                              h.    Business Day. As used herein, the term
"Business Day" means any calendar day other than a
                                     Saturday, Sunday, or any nationally
recognized holiday or other day on which the Office of the
                                     Clerk of the Bankruptcy Court shall be
closed.

                              i.     Acceptance of Facsimile Signatures.
Delivery of an executed signature page of this Agreement
                                     by facsimile transmission shall be as
effective as delivery of a manually executed counterpart
                                     hereof. * * * * * * *

(signature pages to follow)







            IN WITNESS WHEREOF, the Parties have executed and delivered this
Agreement as of the date first written above. 

  UNITED AIR LINES, INC.

By: Its Duly Authorized Agent

Name:_/s/_Frederic F. Brace____________

Title:_Chief Financial Officer_____________

Dated: _April 22, 2005_________________

 
PENSION BENEFIT GUARANTY CORPORATION

By: Its Duly Authorized Agent

Name:_/s/ Bradley D. Belt_______________

Title:_Executive Director________________

Dated: _April 22, 2005_________________


 
 
 

EXHIBIT A




    Senior Subordinated Notes Issuer:   Reorganized UAL Corp. Guarantor:  
United Air Lines, Inc. Issue:   6% Senior Subordinated Notes (the "Senior
Notes") to be issued no later than the Exit Date (the "Issuance Date"). Initial
Holder:   Pension Benefit Guaranty Corporation. Principal Amount:   $500,000,000
in denominations of $1,000 (subject to potential reductions set forth in the
Agreement). Term:   25 years from the Issuance Date. Amortization:   None prior
to maturity; full principal to be repaid at the maturity date. Interest Rate  
Interest shall be payable with in-kind notes or common stock on a semi-annual
basis in arrears through 2011; thereafter, interest shall be paid in cash in
arrears on a semi-annual basis. Notwithstanding the foregoing, the interest rate
on the Senior Subordinated Convertible Notes (the "Pilot Notes") provided to the
pilots under the ALPA LOA shall not be more than the interest rate on the Senior
Notes. Security:   None. Ranking:   Pari passu with all current and future UAL
Corp. or United Air Lines, Inc. senior unsecured debt; senior to all current and
future subordinated debt; senior to any notes contemplated to be issued to any
labor groups under a POR (including without limitation the Pilot Notes). 
Transferability:   The Notes shall not contain any transfer restrictions. Call
Rights:   Callable at 100% of par at any time. Mandatory Prepayments:  
Mandatory prepayment at par upon a "fundamental change"; no prepayment
obligations for mergers in which the Issuer is the surviving entity. Other Terms
and Conditions:   The documentation of the Notes shall include such other terms
and conditions as are customarily found in public market securities.


 

EXHIBIT B




    Contingent Senior Subordinated Notes Issuer:   Reorganized UAL Corp.
Guarantor:   United Air Lines, Inc. Issue:   8% Contingent Senior Subordinated
Notes (the "Contingent Notes") to be issued no later than 45 days following the
end of any given fiscal year in which there is a Trigger Date (each, an
"Issuance Date"). Initial Holder:   Pension Benefit Guaranty Corporation.
Principal Amount:   Up to eight (8) tranches of $62,500,000 each, in
denominations of $1,000. Term:   Each tranche shall mature 15 years from its
respective Trigger Date. Amortization:   None prior to maturity; full principal
to be repaid at the maturity date. Interest Rate   Interest shall accrue
beginning on the Trigger Date and shall be paid in cash on a semi-annual basis
in arrears following Issuance. Conditions to Issuance:   Contingent Notes will
be issued on the Issuance Date following any fiscal year, starting with the
fiscal year ending December 31, 2009 and ending with the fiscal year ending
December 31, 2017, in which there is a Trigger Date. 

"Trigger Date" is any Measuring Date where the following condition to Issuance
is met: LTM EBITDAR exceeds $3.5 billion; provided, however, that (w) no more
than two tranches of Contingent Notes may be issued upon any Issuance Date; (x)
no more than eight tranches of Contingent Notes may be issued in total; (y)
United shall not agree to provisions in the documentation of such securities
existing at the time that explicitly prohibit the issuance of the Contingent
Notes; and (z) if the issuance of additional Contingent Notes would cause a
default under documentation of any securities existing at the time, then United
shall issue Common Stock having a value of $62.5 million to PBGC in lieu of each
tranche of Contingent Notes that otherwise would be issued.

A "Measuring Date" occurs on the following dates: June 30 and December 31.

Security:   None. Ranking:   Pari passu with all current and future UAL Corp. or
United Air Lines, Inc. senior unsecured debt; senior to all current and future
subordinated debt; senior to any notes contemplated to be issued to any labor
groups under a POR (including without limitation the Pilot Notes). 
Transferability:   The Contingent Notes shall not contain any transfer
restrictions. Call Rights:   Callable at 100% of par at any time. Mandatory
Prepayments:   Once issued, mandatory prepayment at par upon a "fundamental
change"; no prepayment obligations for mergers in which the Issuer is the
surviving entity. Other Terms and Conditions:   Once issued, the documentation
of the Contingent Notes shall include such other terms and conditions as are
customarily found in public market securities.


 

EXHIBIT C




    Convertible Preferred Stock Issuer:   Reorganized UAL Corp. Guarantor:  
United Air Lines, Inc. Issue:   Convertible Preferred Stock (the "Preferred
Stock") to be issued no later than the Exit Date (the "Issuance Date"). Initial
Holder:   Pension Benefit Guaranty Corporation. Shares:   5,000,000 Liquidation
Preference:   $100 per share (the "Issue Price"), plus the sum of all accrued
and unpaid dividends. Term:   15 years from the Issuance Date. Conversion:  
Convertible into common stock of Reorganized UAL Corp. at a conversion price
("Conversion Price") equal to 125% of the average of the closing prices of the
Common Stock during the first 60 days following the Exit Date. Dividends   2%
annual coupon shall be paid in-kind on a semi-annual basis in arrears. Optional
Conversion:   The Holder may convert shares of Preferred Stock at any time after
the 2nd anniversary of the Issuance Date. Security   None. Ranking   Pari passu
with all current and future UAL Corp. or United Air Lines, Inc. preferred stock;
subordinated to all current and future debt obligations; senior to all current
and future classes of common stock. Transferability:   The preferred stock shall
be non-transferable for a period of two years following the Issuance Date.
Optional Redemption:   Redeemable at any time at the Issuer's option at 100% of
Liquidation Preference, subject to a 45 day notice period during which time the
Holder shall have the right to convert. Mandatory Redemption:   Mandatory
redemption upon a "fundamental change"; no mandatory redemption obligations for
mergers in which the Issuer is the surviving entity. Anti-Dilution Protections:
  The Conversion Price will be subject to customary anti-dilution adjustments,
including upon (i) stock or extraordinary dividends, (ii) reclassifications,
subdivisions or combinations of the Common Stock, (iii) the issuance of rights
or warrants to all holders of Common Stock convertible into or exercisable for
Common Stock at less than the then-current market price, (iv) distribution of
the capital stock of an Issuer subsidiary to holders of the Common Stock and (v)
any other distributions of assets by the Issuer to holders of the Common Stock.
Voting Rights:   None prior to conversion; upon conversion, the Common Stock
shall have voting rights no less than any other class of common stock. Other
Terms and Conditions:   The documentation of the Preferred Stock shall include
such other terms and conditions as are customarily found in public market
securities.


 

EXHIBIT D

(Notice Addresses)




If to the Company: United Air Lines, Inc.
1200 East Algonquin Road
Elk Grove Township, Illinois 60007
Attention: Paul Lovejoy
Facsimile: 847-700-4099 with copies to: Kirkland & Ellis
200 East Randolph Drive
Chicago, Illinois 60601
Attention: James H.M. Sprayregen
Facsimile: 312-861-2200     If to PBGC PENSION BENEFIT GUARANTY CORPORATION
Office of the Chief Counsel
1200 K Street, NW, Suite 340
Attention: Jeffrey B. Cohen
Facsimile: 202-326-4112     with copies to: Kelley Drye & Warren LLP
333 West Wacker Drive
Chicago, Illinois 60606
Attention: Christopher T. Sheean
Facsimile: 312-857-7095
and
Kelley Drye & Warren LLP
101 Park Avenue
New York, New York 10178
Attention: Merrill B. Stone
Facsimile: (212) 808-7897